Title: Draft of Robert Smith to William Pinkney, [ca. 9 November] 1809
From: Smith, Robert
To: Pinkney, William


Mr Pinkney
[ca. 9 November 1809]
By the frigate L’Africaine I transmitted to you copies of my letters to Mr Jackson bearing date the 9 & 19 of October and also a Copy of his letter to me bearing date the 11h. October.
You will by this Conveyance receive duplicates of those letters and also the sequel of the Correspondence consisting of three letters from him of 23 & 27 Oct & of the 4 Nov and of two letters from me of the 1st & 8 Nov.
This correspondence will afford you a view of what has taken place between Mr Jackson & this Govt and of the painful necessity of my last letter. You will thence perceive our distressing dilemma between our disposition to make another experiment in Negotiation and our regard for the honor and character of this Govt. Offended and traduced in the letters of this Gentleman. We, however, took the step we did with respect to Mr Jackson altogether on account of his personal misconduct and under the persuasion that so reprehensible a proceeding was not within the views of his Sovereign. Of this you will not fail to give to the British Govt. the most explicit assurance and in a manner the most likely to ensure it a favorable Consideration. And it is confidently believed that this determination of the American Govt cannot be regarded but as the result of an unavoidable necessity. Had this Course not been taken, our only alternative would have been, either an implied acquiescence, by our silence, in an insinuation, which, we knew, to be utterly groundless, or a submission on the part of this Govt to the task of discussing with a foreign minister so gross an accusation. To such humiliation, it cannot be expected that this Govt. could stoop.
If our discussions with Mr Jackson had not been thus interrupted, it is evident, they would not have terminated in an adjustment of the existing differences, either as to the affair of the Chesapeake or as to the revocation of the orders in Council.
As to the affair of the Chesapeake nothing has been tendered by him but a cold proposition to restore the seamen taken out of the frigate and to make a provision for the families of such men as were killed. And this has been tendered as a satisfaction for the insulted honor of the U. States and as a reparation for the expensive injuries to the frigate, for the mortifying frustration of her intended cruise, for the numerous inconveniences incident to that disappointment, for the men killed and wounded and for the wanton invasion of the State of Virginia.
In the Offer to restore the men there is a reservation of a right in his B. Majesty to claim the discharge of such of them as shall be proved to be deserters from his Majestys service. It will recur to your recollection that the three seamen claimed by us are Citizens of the U. States that they had been taken out of Merchant Vessels and impressed into the British service and when the ship, in which they were had come into the waters of the U. States, that they deserted from her. Under this reservation then the Govt. is asked to recognise a right in his Britannick Majesty to exercise a Control over these three men after they shall have been restored to the bosom of their Country and to the priveledges of American Citizens, merely because they had been deserters from the British service into which they had been forced in violation of every principle of Natural & Political Law.
In the arrangement made with Mr Erskine, it was among other things, formally stated by that Minister that his Britannick Majesty was desirous of making an honorable reparation for the aggression Committed on the frigate the Chesapeake, that in addition to his prompt disavowal of the act, his Majesty, as a Mark of his displeasure, did immediately recal the offending Officer from an highly important & honorable Command and that he was willing, if acceptable to the American Govt to make a suitable provision for the wounded. Reasonable & equitable as these terms obviously are, nothing of the kind is to be found in the proposition made by his successor.
His Britannick Majesty has in this case disavowed the aggression, and yet has rewarded the aggressor by promoting him to a distinguished Command. He has disclaimed the act of taking the men from our frigate, and yet has claimed the right of withholding them from us. And the ungracious Offer now made to restore them is ascribed to the alledged Circumstance of the President’s Proclamation of the 7th July 1807 having been annulled, as if the U. States had been the aggressor and had accordingly made the first advance towards conciliation.
As to the orders in Council it is evident that Mr Jackson had not been authorised to make to this Govt. any propositions with respect to their revocation, nor to accede to any made to him but upon the terms specified in the letter of instruction to Mr Erskine of the 23d Jany. Upon this subject he was in my several Conferences with him very distinct and unreserved. But in his letter of the 11h Oct instead of the frank exposition requested in my letter of the 9h. in case I had in any instance misapprehended his meaning, he has exhibited an elaborate argument to shew that he could not have made such a statement “with that view” which my representation had presented. But with whatever view the statement may have been made by him, the objection to it on the part of the U. States, cannot but remain in principle precisely the same. In his last letter of the 4h. Inst., instead of a plain precise denial of the admissions ascribed to him, he has deemed it expedient to refer us to his two preceding letters, as shewing that he had in no way given room to suppose that he had ever made any such statement. And when we recur to these letters we perceive that they Contain, as I have just stated, not an absolute but a more qualified objection to the statement in my letter of the 9 Oct. And it will not escape your notice, that the qualification annexed to the Objection does not make any essential change in the Original representation.
